                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 DONALD LEE WILLIAMS,                              Case No. 1:17-cv-00549-AWI-EPG (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               DONALD LEE WILLIAMS, CDC #H-22608

                                                  DATE: December 6, 2018
 A. TERRAZAS, et al.,                             TIME: 9:30 a.m.
                     Defendants.

        Donald Lee Williams, inmate, CDC #H-22608, a necessary and material witness for
Plaintiff in proceedings in this case on December 6, 2018, is confined at Salinas Valley State
Prison, 31625 Highway 101, Soledad, CA 93960, in the custody of the Warden/Sheriff. In order
to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate in Courtroom #8, 6th Floor, United States
Courthouse, 2500 Tulare Street, Fresno, California, on December 6, 2018, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of Salinas Valley State Prison

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


      Dated:   November 9, 2018                          /s/
                                                  UNITED STATES MAGISTRATE JUDGE
